Name: 77/155/EEC: Council Decision of 14 February 1977 adjusting Decision 76/568/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-02-18

 Avis juridique important|31977D015577/155/EEC: Council Decision of 14 February 1977 adjusting Decision 76/568/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 046 , 18/02/1977 P. 0015 - 0016++++COUNCIL DECISION OF 14 FEBRUARY 1977 ADJUSTING DECISION 76/568/EEC ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 77/155/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 76/568/EEC OF 29 JUNE 1976 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ) , AND IN PARTICULAR ARTICLE 56 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS DECISION 76/568/EEC PROVIDES THAT ADJUSTMENTS MUST BE MADE TO IT WHERE AN OVERSEAS COUNTRY OR TERRITORY WHICH HAS BECOME INDEPENDENT ACCEDES TO THE ACP-EEC CONVENTION OF LOME ( 2 ) , HEREINAFTER CALLED THE " CONVENTION " ; WHEREAS THE REPUBLIC OF SURINAM , THE REPUBLIC OF THE SEYCHELLES AND THE COMORO STATE , WHICH ARE LISTED IN ANNEX I TO DECISION 76/568/EEC , HAVING BECOME INDEPENDENT , REQUESTED TO ACCEDE TO THE CONVENTION ; WHEREAS THE ACP-EEC COUNCIL OF MINISTERS APPROVED THESE REQUESTS AT ITS FIRST MEETING ; WHEREAS THESE STATES DEPOSITED THEIR INSTRUMENTS OF RATIFICATION WITH THE GENERAL SECRETARIAT OF THE COUNCIL AND THUS ACCEDED TO THE CONVENTION ON 16 JULY , 27 AUGUST AND 13 SEPTEMBER 1976 RESPECTIVELY ; WHEREAS THE VARIOUS LISTS CONTAINED IN DECISION 76/568/EEC AND THE AMOUNTS STATED IN ARTICLE 30 THEREOF SHOULD THEREFORE BE ADJUSTED , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THE FOLLOWING SHALL BE DELETED IN ARTICLE 23 ( 5 ) AND ARTICLE 26 OF DECISION 76/568/EEC : - " THE COMOROS " , AND - " SEYCHELLES " . 2 . THE FOLLOWING SHALL BE DELETED IN ANNEX I TO DECISION 76/568/EEC : - " THE COMOROS " , - " SEYCHELLES " , AND - " SURINAM " . 3 . THE FOLLOWING SHALL BE DELETED IN ARTICLE 2 OF ANNEX IV TO DECISION 76/568/EEC : " SURINAM : 4 000 " . ARTICLE 2 THE TEXT OF ARTICLE 30 OF DECISION 76/568/EEC IS REPLACED BY THE FOLLOWING TEXT : " ARTICLE 30 THE FOLLOWING PROVISIONS SHALL APPLY WITH EFFECT FROM 16 JULY 1976 : 1 . THE AGGREGATE AMOUNT OF THE COMMUNITY'S AID SHALL BE REDUCED TO 128,40 MILLION EUROPEAN UNITS OF ACCOUNT . 2 . THIS AMOUNT COMPRISES : ( A ) 118,40 MILLION EUROPEAN UNITS OF ACCOUNT FROM THE EUROPEAN DEVELOPMENT FUND ( 1975 ) , HEREINAFTER CALLED THE " FUND " , ALLOCATED AS FOLLOWS : ( I ) FOR THE PURPOSES SET OUT IN ARTICLE 28 , 98,40 MILLION EUROPEAN UNITS OF ACCOUNT , CONSISTING OF : - 45 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF GRANTS , - 34,40 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF SPECIAL LOANS , - 4 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF RISK CAPITAL , - 15 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF A RESERVE ; ( II ) 20 MILLION EUROPEAN UNITS OF ACCOUNT , LIKEWISE FROM THE FUND , IN THE FORM OF TRANSFERS TO THE COUNTRIES AND TERRITORIES FOR THE STABLIZATION OF EXPORT EARNINGS . ( B ) FOR THE PURPOSES SET OUT IN ARTICLE 28 , UP TO 10 MILLION EUROPEAN UNITS OF ACCOUNT IN THE FORM OF LOANS FROM THE BANK , MADE FROM ITS OWN RESOURCES ON THE TERMS AND CONDITIONS PROVIDED FOR IN ITS STATUTE AND SUPPLEMENTED , AS A GENERAL RULE , BY A 3 % INTEREST RATE SUBSIDY , UNDER THE CONDITIONS LAID DOWN IN ARTICLE 4 OF ANNEX V . THE TOTAL COST OF THE INTEREST RATE SUBSIDIES SHALL BE CHARGED AGAINST THE AMOUNTS OF AID PROVIDED FOR IN POINT 2 ( A ) ( I ) . 3 . FOLLOWING THE ACCESSION OF THE REPUBLIC OF SURINAM , THE REPUBLIC OF THE SEYCHELLES AND THE COMORO STATE TO THE CONVENTION , THE AMOUNTS PROVIDED FOR IN THE FORM OF GRANTS , SPECIAL LOANS , AND A RESERVE , INITIALLY ALLOCATED IN THREE EQUAL PARTS AMONG THE FRENCH OVERSEAS TERRITORIES AND DEPARTMENTS AND THE NETHERLANDS AND UNITED KINGDOM OVERSEAS COUNTRIES AND TERRITORIES , SHALL BE REDUCED IN ACCORDANCE WITH DECISION 77/155/EEC . 4 . ( A ) OF THE PORTION ALLOCATED TO THE FRENCH OVERSEAS TERRITORIES AND DEPARTMENTS : - 13 MILLION EUROPEAN UNITS OF ACCOUNT SHALL REMAIN BLOCKED UNTIL THE ENTRY INTO FORCE OF THE AGREEMENT AMENDING THE INTERNAL AGREEMENT ON THE FINANCING AND ADMINISTRATION OF AID SIGNED ON 11 JULY 1975 ; - 7,70 MILLION EUROPEAN UNITS OF ACCOUNT SHALL BE ALLOCATED TO THE FRENCH OVERSEAS DEPARTMENTS ; - 1,50 MILLION EUROPEAN UNITS OF ACCOUNT SHALL REMAIN ALLOCATED AS FINANCIAL AID TO THE LEAST-FAVOURED OVERSEAS COUNTRIES AND TERRITORIES , IRRESPECTIVE OF THE ZONES WITHIN WHICH THEY FALL . ( B ) THE SUMS ALLOCATED TO THE FRENCH OVERSEAS TERRITORIES SHALL AMOUNT TO 14,50 MILLION EUROPEAN UNITS OF ACCOUNT , CONSISTING OF : - 12,50 MILLION EUROPEAN UNITS OF ACCOUNT TAKEN FROM THE SHARE ALLOCATED TO THE FRENCH OVERSEAS TERRITORIES AND DEPARTMENTS ; - 2 MILLION EUROPEAN UNITS OF ACCOUNT PURSUANT TO DECISION 76/569/EEC " . ARTICLE 3 THIS DECISION SHALL ENTER INTO FORCE ON 16 JULY 1976 . HOWEVER , ARTICLE 1 SHALL TAKE EFFECT IN RESPECT OF EACH OF THE STATES WHICH HAVE BECOME INDEPENDENT ONLY ON THE DATE OF ITS ACCESSION TO THE CONVENTION . ARTICLE 4 THIS DECISION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT BRUSSELS , 14 FEBRUARY 1977 . FOR THE COUNCIL THE PRESIDENT J . SILKIN ( 1 ) OJ NO L 176 , 1 . 7 . 1976 , P . 8 . ( 2 ) OJ NO L 25 , 30 . 1 . 1976 , P . 1 .